Citation Nr: 1729512	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  06-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg disorder, to include nocturnal cramps (other than lower extremity radiculopathy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran had active service from August 1967 to October 1970.  The Veteran served in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of the Waco, Texas, Regional Office (RO), which denied service connection for right leg musculature spasms and left leg cramps.

In August 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.

The issue on appeal was previously remanded in October 2016 for further evidentiary development. 

The issue of service connection for a kidney disorder has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9 (b) (2016).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's currently diagnosed nocturnal leg cramps (also termed sleep-related leg cramps) manifested in service and were incurred in service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral leg disorder (diagnosed as nocturnal leg cramps) have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The Veteran's claim for service connection for a bilateral leg disorder (other than lower extremity radiculopathy) is being granted.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required regarding this claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  The Veteran's leg disorder (nocturnal leg cramps) is not a "chronic disease" listed under 38 C.F.R. §§ 3.309 (a) (2016); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) based on "chronic" symptoms in service and "continuous" symptoms since service (Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013)), or manifesting within one year of service separation under 38 C.F.R. 
§ 3.307 do not apply.
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
    
Analysis

As an initial matter, the Board finds that the Veteran has a current leg disability other than his already service-connected bilateral lower extremity radiculopathy.  

Specifically, in a January 2017 VA muscle examination report, the examiner diagnosed the Veteran with "nocturnal leg cramps, also termed sleep-related leg cramps."  The examiner indicated that nocturnal leg cramps were a common lower-extremity condition that produced pain and could disrupt sleep.  Symptoms resulted from involuntary muscle contractions, which were sudden in onset, usually affecting the calf or foot.  Leg cramps were noted to be most commonly idiopathic, or secondary to other medical conditions.  Secondary causes included structural disorders or leg positioning; neurologic disorders; metabolic disorders, including extracellular fluid volume depletion and electrolyte disturbances; and medications.  Patients with the most common form of leg cramps had no fluid or electrolyte imbalance.  Further, the examiner stated that the "essential elements of the history for making the diagnosis" were described in the diagnostic criteria of the American Academy of Sleep Medicine, as detailed in the International Classification of Sleep Disorders.  In order to meet the diagnosis, an individual needed to meet all three of the following criteria: (1) s painful sensation in the leg or foot associated with sudden, involuntary muscle hardness or tightness, indicating a strong muscle contraction; (2) the painful muscle contractions occur during the time in bed, although they may arise from either wakefulness or sleep; and (3) the pain is relieved by forceful stretching of the affected muscles, thus releasing the contraction.

The January 2017 VA examiner then indicated that the Veteran's nocturnal leg cramps were, by history and known pathophysiologic mechanisms, separate from the radicular symptoms he had experienced related to his lower back disability.  Further, the examiner stated that the Veteran's nocturnal leg cramps "describes the totality of current diagnoses pertaining to this Veteran's legs manifested by muscle spasms (other than radiculopathy)."  The examiner further opined that "it is at least as likely as not that this Veteran's nocturnal leg cramps were incurred in or otherwise related to service based on reported symptoms of leg cramps on Separation examination dated 06/16/1970."

The Board notes that a June 1970 Report of Medical History, completed by the Veteran at service separation, indicates a notation by the Veteran which read, "sometimes had cramps in his legs (in the night)."

Moreover, the Veteran has reported that his nocturnal leg cramps have persisted since active duty service.  The Board finds that, as a lay person, the Veteran is competent to diagnose a simple medical condition capable of lay observation, such as nocturnal leg cramps.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also finds that the Veteran is credible to report the nature of his leg cramps.

As such, the Board finds that the January 2017 VA medical opinion, the June 1970 Report of Medical History, and the Veteran's statements regarding persistent nocturnal leg cramping since active duty service, weigh in favor of the Veteran's claim.

Weighing against the claim is a May 2017 VA medical opinion.  The examiner opined that the Veteran's bilateral leg disorder was less likely than not related to service.  In support of this opinion, the examiner stated that "the active duty records were negative for complaints, diagnosis, treatment, injury and/or events related to bilateral leg disorder while on active duty."  The Board finds this rationale to lack probative value as it is based on an inaccurate factual premise.  In this regard, and as noted above, the Veteran specifically reported having occasional nighttime leg cramping in the June 1970 Report of Medical History.  

Further, the May 2017 VA examiner stated that the medical records lacked objective medically-based, clinical evidence to support a diagnosis of bilateral leg disorder, but merely suggestive symptoms of cramps and/or muscle spasms, mostly at night.  Nonetheless, the May 2017 VA examiner stated that she was in "total agreement" with the January 2017 VA examiner (Dr. T. B.).  As noted above, the January 2017 VA examiner explained how the Veteran had met the criteria for the diagnosis of nocturnal leg cramps.  As such, the Board finds the May 2017 VA medical opinion to lack probative value as it is contradictory.  On one hand, the May 2017 examiner stated that the Veteran did not have current diagnosis; on the other hand, she agreed with the January 2017 VA examiner, who found that the Veteran had met the diagnostic criteria for nocturnal leg cramps. 

For these reasons, the Board finds that the evidence is at the very least in equipoise as to whether the Veteran has a current bilateral leg diagnosis and whether his currently diagnosed nocturnal leg cramps first manifested in service and were incurred in service.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral leg disorder (diagnosed as nocturnal leg cramps) is warranted.  38 C.F.R. § 3.102.



ORDER

Service connection for a bilateral leg disorder (diagnosed as nocturnal leg cramps) is granted. 



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


